NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

PABLO ANTONIO CHACON-                            No. 10-73664
MARTINEZ,
                                                 Agency No. A097-894-356
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Pablo Antonio Chacon-Martinez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, INS v. Elias-Zacarias, 502 U.S.
478, 481 & n.1 (1992), and we review de novo due process claims, Liu v. Holder,

640 F.3d 918, 930 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Chacon-Martinez did

not establish past persecution or a well-founded future fear of persecution on

account of a protected ground. See Elias-Zacarias, 502 U.S. at 483 (petitioner

must provide some evidence of the persecutor’s motivation). Thus, Chacon-

Martinez’s asylum and withholding of removal claims fail. See Molina-Morales v.

INS, 237 F.3d 1048, 1052 (9th Cir. 2001).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Chacon-Martinez failed to establish that it is more likely than not he will be

tortured by or with the acquiescence of the government of El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Chacon-Martinez’s claim that the agency violated his due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner

must show error and prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                          2                                      10-73664